DECISION
The Matai name Feafeaga came on to be heard at a term of the High Court held in the Courthouse at Fagatogo on the 21st day of December 1931.
Present: Chief Justice H. P. WOOD, Associate Judge LUTU, Associate Judge PELE.
The proponent of the name Ene was present and represented by his counsel Tauamo. The objectors to the name Malu, Save, Sisipeni and Mapu were present and represented by their attorney Save.
All the objectors agreed upon Malu as their candidate for the name Feafeaga.
Ene is the son of Feafeaga Leniu. He gave as the last five holders of the name Feafeaga Elia, Feafeaga Tiaita, Feafeaga Falaima, Feafeaga Eli and Feafeaga Leniu.
Feafeaga Leniu has been dead three or four years and Eli his predecessor has been dead between ten and thirteen years. It is the contention of Ene that his father Leniu was the holder of the name Feafeaga after Eli’s death and that while he was the holder of the name Ene rendered service to him and lived in his house and that while Eli was the holder of the name he also rendered service to him. It is the undisputed fact that Ene has always lived in Iliili and has always lived in the Feafeaga family. His application for the registration of the Matai name Feafeaga was signed by Letuli, Ui, Leituala (his brother), Pupa, lasa, Siuli, Faauma, Siatitui, Tauamo, Tovio and Tuiaana.
Melu the candidate of the objectors to the registration of the name by . Ene is not related to any of the holders of the name Feafeaga as given by him. These holders are *448Matutia, Falaima and Eli. He does not admit that the father of Ene, Leniu held the name Feafeaga but does admit that since the death of Eli, Ene and his brother Leituala have lived in the Feafeaga home and has taken care of the affairs of the family together with Leituala and his father. Malu gives as his right to hold the name Feafeaga that he is descended from a woman by the name of Umuvale who married a man by the name of Toilolo. Malu is the fourth in descent from Umuvale. Umuvale did not hold the name herself but Malu testified that by another marriage of Umuvale a grandson held the name Feafeaga and that he was the first holder of the name.
It appears to the court that Ene has established a right to the name Feafeaga superior to that of any right established by Malu- in that he was the son of Leniu who held the name Feafeaga. That he has lived all his life in Iliili, has rendered service to the last two holders of the name Feafeaga and that as appears by his testimony, he is the choice of a large majority of the Feafeaga family. Malu has lived in Iliili not over three years. He is not a descendant of any of the holders of the name Feafeaga mentioned by either of the parties but at the most is the great grandson of the woman whose grandson by another husband held the name Feafeaga.
Whether or not Leniu held the name Feafeaga it is a fact that he and his two sons Leituala and Ene have since Eli’s death lived in the Feafeaga house and carried on the affairs of the Feafeaga family.
IT IS THE OPINION OF THE COURT AND ITS JUDGMENT that the Matai name Feafeaga shall be given to Ene of Iliili.
The court costs of $25 to be paid by Malu, but as there were three objectors besides himself, each one of the objectors must contribute to the court costs $6.25.